EXHIBIT 99.2 BEACH BUSINESS BANK FINANCIAL STATEMENTS JUNE 30, 2, 2011 INDEX TO BEACH FINANCIAL STATEMENTS Beach Unaudited Financial Statements: Statement of Financial Condition, June 30, 2012 F-1 Statements of Income for the Six Months Ended June 30, 2012 and 2011 F-3 Statements of Comprehensive Income for the Six Months Ended June 30, 2012 and 2011 F-4 Statements of Changes in Shareholders' Equity for the Year Ended December 31, 2011 and the Six Months Ended June 30, 2012 F-5 Statements of Cash Flows for the Six Months Ended June 30, 2012 and 2011 F-6 Notes to Financial Statements, June 30, 2012 and 2011 (Unaudited) F-7 BEACH BUSINESS BANK STATEMENTS OF FINANCIAL CONDITION (Unaudited) ASSETS June 30, 2012 December 31, 2011 Cash and Due from Banks $ $ Interest-Bearing Deposits in Financial Institutions Federal Funds Sold TOTAL CASH AND CASH EQUIVALENTS Time Deposits in Financial Institutions Investment Securities Available for Sale Loans Held for Sale - Loans: Construction and Land Development Real Estate - Other Commercial Consumer TOTAL LOANS Net Deferred Loan (Fees) Costs ) ) Allowance for Loan Losses ) ) NET LOANS Premises and Equipment Federal Home Loan and Other Bank Stock, at Cost Deferred Income Tax Other Real Estate Owned ("OREO") - Accrued Interest and Other Assets TOTAL ASSETS $ $ The accompanying notes are an integral part of these financial statements. F-1 BEACH BUSINESS BANK STATEMENTS OF FINANCIAL CONDITION (Unaudited) LIABILITIES AND SHAREHOLDERS' EQUITY June 30, 2012 December 31, 2011 Deposits: Noninterest-Bearing Demand $ $ Interest-bearing Demand Money Market Accounts Savings Time Deposits Under $100,000 Time Deposits $100,000 and Over TOTAL DEPOSITS Other Borrowings Accrued Interest and Other Liabilities TOTAL LIABILITIES Commitments and Contingencies - - Shareholders' Equity: Preferred Stock - 10,000,000 Shares Authorized, No Par Value, Series A Shares and Series B Shares Issued and Outstanding 6,000 and 300, Respectively - Common Stock - 30,000,000 Shares Authorized, No Par Value; Shares Issued and Outstanding, 4,248,360 in 2012 4,046,733 in 2011 Additional Paid-in Capital Accumulated Deficit ) ) Accumulated Other Comprehensive Income - Unrecognized Gain on Available-for-Sale Securities TOTAL SHAREHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these financial statements. F-2 BEACH BUSINESS BANK STATEMENTS OF INCOME For the Six Months Ended June 30, 2012 and 2011 (Unaudited) For the Six Months Ended June 30, 2012 June 30, 2011 INTEREST INCOME Interest and Fees on Loans $ $ Interest on Interest-Bearing Deposits Interest on Investment Securities Interest on Federal Funds Sold TOTAL INTEREST INCOME INTEREST EXPENSE Interest-bearing demand deposits Interest on Money Market Interest on Savings Interest on Time Deposits Interest on Other Borrowings 54 TOTAL INTEREST EXPENSE NET INTEREST INCOME Provision for Loan Losses NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NONINTEREST INCOME Service Charges, Fees and Other Loan Servicing Gain on Sale of Loans Gain on Sale of OREO NONINTEREST EXPENSE Salaries and Employee Benefits Occupancy and Equipment Expense Data Processing Expense Professional Services Expense Regulatory Expense OREO Expense Other Expenses INCOME BEFORE INCOME TAXES Income Taxes - - NET INCOME Less Preferred Stock Dividends and Discount Accretion ) ) NET INCOME AVAILABLE TO COMMON SHAREHOLDERS $ $ NET INCOME PER SHARE - BASIC $ $ NET INCOME PER SHARE - DILUTED $ $ The accompanying notes are an integral part of these financial statements. F-3 BEACH BUSINESS BANK STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) For the Six Months Ended June 30, 2012 June 30, 2011 Net Income $ $ Other Comprehensive Income, Net of Tax: Net Unrealized Gain on Available-for-Sale Securities, Net of Tax of $8,249 and $0 in 2012 and 2011, Respectively ) ) Comprehensive Income $ $ The accompanying notes are an integral part of these financial statements. F-4 STATEMENT OF CHANGES IN SHAREHOLDERS' EQUITY For the Year Ended December 31, 2011 and the Six Months Ended June 30, 2012 (Unaudited) Accumulated Preferred Stock Common Stock Other Comprehensive Number of Number of Additional Accumulated Comprehensive Income Shares Amount Shares Amount Paid-in Capital Deficit Income Total Balance at December 31, 2010 $ ) $ $ Stock-Based Compensation Dividends Paid on Preferred Stock ) ) Accretion on Preferred Stock ) - Redemption of Preferred Stock ) ) ) Issuance of Stock to Employees in Exchange for Services Rendered ) - Comprehensive Income: Net Income $ Unrealized Gain on Available-for-Sale Securities ) ) ) Total Comprehensive Income $ Balance at December 31, 2011 ) Stock-Based Compensation Dividends Paid on Preferred Stock ) ) Accretion on Preferred Stock ) - Redemption of Preferred Stock ) ) ) Issuance of Stock to Employees in Exchange for Services Rendered - Exercise of Stock Options - Cancellation of Stock Options ) ) Comprehensive Income: Net Income $ Unrealized Loss on Available-for-Sale Securities ) ) ) Total Comprehensive Income $ Balance at June 30, 2012 - $
